Exhibit 10.1

 

FORM OF SUBSCRIPTION AGREEMENT

 

Software Acquisition Group Inc.

1980 Festival Plaza Drive, Ste. 300

Las Vegas, Nevada 89135

 

Ladies and Gentlemen:

 

In connection with the proposed business combination (the “Transaction”) between
Software Acquisition Group Inc., a Delaware corporation (“SWAG”), and
CuriosityStream Inc., a Delaware corporation (“CuriosityStream”), pursuant to a
business combination agreement to be entered into among CuriosityStream, SWAG
and a newly formed entity formed for the purpose of consummating the Transaction
(the “Company”), and the other parties thereto (the “Transaction Agreement”),
SWAG is seeking commitments from interested investors to purchase shares of
Class A Common Stock, par value $0.0001 per share (the “Shares”), of SWAG, for a
purchase price of $10.00 per share. The aggregate purchase price to be paid by
the undersigned (the “Investor”) for the subscribed Shares (as set forth on the
signature page hereto) is referred to herein as the “Subscription Amount.”

 

In connection therewith, and in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, set
forth herein, and intending to be legally bound hereby, the Investor and SWAG
agree as follows:

 

1.  Subscription. The Investor hereby irrevocably subscribes for and agrees to
purchase from SWAG such number of Shares as is set forth on the signature page
of this Subscription Agreement on the terms provided for herein. Notwithstanding
the foregoing or anything to the contrary in Section 8 below, in the event that
the Closing Date (as defined below) shall not have occurred by January 31, 2021,
this Subscription Agreement shall be void and of no further effect and any
monies paid by the Investor to SWAG in connection herewith shall immediately be
returned to the Investor.

 

2.  Closing. The closing of the sale of the Shares contemplated hereby (the
“Closing”) is contingent upon the substantially concurrent consummation of the
Transaction. The Closing shall occur on the date of, and concurrently with and
conditioned upon the effectiveness of the Transaction. Upon (i) satisfaction or
waiver of the conditions set forth in Section 3 below and (ii) delivery of
written notice from (or on behalf of) SWAG to the Investor (the “Closing
Notice”), that SWAG reasonably expects the closing of the Transaction to occur
on a specified date that is not less than four (4) business days after the date
on which the Closing Notice is delivered to the undersigned (the “Closing
Date”), the Investor shall deliver to SWAG, two (2) business days prior to the
Closing Date, the Subscription Amount by wire transfer of United States dollars
in immediately available funds to the account(s) specified by SWAG in the
Closing Notice. On the Closing Date, SWAG shall issue the Shares to the Investor
and subsequently cause the Shares to be registered in book entry form in the
name of the Investor on SWAG’s share register. This Subscription Agreement shall
terminate and be of no further force or effect, without any liability to either
party hereto, if SWAG notifies the Investor in writing that it has abandoned its
plans to move forward with the Transaction and/or terminates the Investor’s
obligations without the delivery of the Shares having occurred. For purposes of
this Subscription Agreement, “business day” shall mean any day other than (a)
any Saturday or Sunday or (b) any other day on which banks located in New York,
New York are required or authorized by applicable law to be closed for business.

 

3.  Closing Conditions.

 

a.  The obligation of the parties hereto to consummate the purchase and sale of
the Shares pursuant to this Subscription Agreement is subject to the following
conditions:

 

(i)  no applicable governmental authority shall have enacted, issued,
promulgated, enforced or entered any judgment, order, law, rule or regulation
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making consummation of the transactions contemplated hereby
illegal or otherwise restraining or prohibiting consummation of the transactions
contemplated hereby; and

 



 



 

(ii)  all conditions precedent to the closing of the Transaction shall have been
satisfied (as determined by the parties to the Transaction Agreement) or waived
(other than (i) those conditions which, by their nature, are to be satisfied at
the closing of the Transaction and (ii) the condition set forth in Section
7.1(i) of the Transaction Agreement).

 

b.  The obligation of SWAG to consummate the purchase and sale of the Shares
pursuant to this Subscription Agreement shall be subject to the condition that
all representations and warranties of the Investor contained in this
Subscription Agreement are true and correct in all material respects at and as
of the Closing Date, and consummation of the Closing shall constitute a
reaffirmation by the Investor of each of the representations, warranties,
covenants and agreements of the Investor contained in this Subscription
Agreement as of the Closing Date.

 

c.  The obligation of the Investor to consummate the purchase and sale of the
Shares pursuant to this Subscription Agreement shall be subject to the condition
that all representations and warranties of SWAG contained in this Subscription
Agreement shall be true and correct in all material respects (other than
representations and warranties that are qualified as to materiality or Material
Adverse Effect (as defined herein), which representations and warranties shall
be true in all respects) at and as of the Closing Date, and consummation of the
Closing shall constitute a reaffirmation by SWAG of each of the representations,
warranties, covenants and agreements of SWAG contained in this Subscription
Agreement as of the Closing Date.

 

4.  Further Assurances. At the Closing, the parties hereto shall execute and
deliver such additional documents and take such additional actions as the
parties reasonably may deem to be practical and necessary in order to consummate
the subscription as contemplated by this Subscription Agreement.

 

5.  SWAG Representations and Warranties. SWAG represents and warrants to the
Investor that:

 

a.  SWAG has been duly formed as a Delaware corporation and is validly existing
under the laws of the State of Delaware, with corporate power and authority to
own, lease and operate its properties and conduct its business as presently
conducted and to enter into, deliver and perform its obligations under this
Subscription Agreement.

 

b.  As of the Closing Date, the Shares will be duly authorized and, when issued
and delivered to the Investor against full payment therefor in accordance with
the terms of this Subscription Agreement, the Shares will be validly issued,
fully paid and non-assessable and will not have been issued in violation of or
subject to any preemptive or similar rights created under SWAG’s certificate of
incorporation (as amended to the Closing Date).

 

c.  This Subscription Agreement has been duly authorized, executed and delivered
by SWAG and, assuming that this Subscription Agreement constitutes the valid and
binding agreement of the Investor, this Subscription Agreement is enforceable
against SWAG in accordance with its terms, except as may be limited or otherwise
affected by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws relating to or affecting the rights of creditors
generally, or (ii) principles of equity, whether considered at law or equity.

 

d.  The issuance and sale of the Shares and the compliance by SWAG with all of
the provisions of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of SWAG or any of its subsidiaries pursuant to the
terms of (i) any indenture, mortgage, deed of trust, loan agreement, lease,
license or other agreement or instrument to which SWAG or any of its
subsidiaries is a party or by which SWAG or any of its subsidiaries is bound or
to which any of the property or assets of SWAG is subject that would reasonably
be expected to have a material adverse effect on the legal authority of SWAG to
enter into and perform its obligations under this Subscription Agreement (a
“Material Adverse Effect”); (ii) result in any violation of the provisions of
the organizational documents of SWAG; or (iii) result in any violation of any
statute or any judgment, order, rule or regulation of any court or governmental
agency or body, domestic or foreign, having jurisdiction over SWAG or any of its
properties that would reasonably be expected to have a Material Adverse Effect
or materially affect the validity of the Shares or the legal authority of SWAG
to comply in all material respects with this Subscription Agreement.

 



2



 

e.  SWAG has not entered into any side letter or similar agreement with any
other investors (the “Other Subscribers”) who have entered into separate
subscription agreements with SWAG (the “Other Subscription Agreements”) or any
other investor in connection with such Other Subscriber’s direct or indirect
investment in the Company other than (i) the Transaction Agreement and, with
respect to certain members of management, ancillary agreements in connection
therewith and (ii) the Other Subscription Agreements. No Other Subscription
Agreement contains terms (economic or otherwise) more favorable to such Other
Subscriber or investor than as set forth in this Subscription Agreement.

 

6.  Investor Representations and Warranties. The Investor represents and
warrants to SWAG that:

 

a.  The Investor (i) is a “qualified institutional buyer” (as defined in Rule
144A under the Securities Act of 1933, as amended (the “Securities Act”)), an
institutional “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act) or otherwise an “accredited investor” (within the meaning of
Rule 501(a) under the Securities Act), in each case, satisfying the applicable
requirements set forth on Schedule A, (ii) is acquiring the Shares only for his,
her or its own account and not for the account of others, or if the undersigned
is subscribing for the Shares as a fiduciary or agent for one or more investor
accounts, the Investor has full investment discretion with respect to each such
account, and the full power and authority to make the acknowledgements,
representations and agreements herein on behalf of each owner of each such
account, and (iii) is not acquiring the Shares with a view to, or for offer or
sale in connection with, any distribution thereof in violation of the Securities
Act (and shall provide the requested information on Schedule A). The Investor is
not an entity formed for the specific purpose of acquiring the Shares.

 

b.  The Investor understands that the Shares are being offered in a transaction
not involving any public offering within the meaning of the Securities Act and
that the Shares have not been registered under the Securities Act. The Investor
understands that the Shares may not be resold, transferred, pledged or otherwise
disposed of by the Investor absent an effective registration statement under the
Securities Act except (i) to SWAG or a subsidiary thereof, (ii) to non-U.S.
persons pursuant to offers and sales that occur outside the United States within
the meaning of Regulation S under the Securities Act or (iii) pursuant to
another applicable exemption from the registration requirements of the
Securities Act, and in each of cases (i) and (iii) in accordance with any
applicable securities laws of the states and other jurisdictions of the United
States, and that any certificates or book entry positions representing the
Shares shall contain a restrictive legend to such effect; as a result the
Investor may not be able to readily resell the Shares and may be required to
bear the financial risk of an investment in the Shares for an indefinite period
of time. The Investor acknowledges that the Shares will not immediately be
eligible for resale pursuant to Rule 144 promulgated under the Securities Act.
The Investor understands that it has been advised to consult legal counsel prior
to making any offer, resale, pledge or transfer of any of the Shares.

 

c.  The Investor understands and agrees that the Investor is purchasing the
Shares from SWAG. The Investor further acknowledges that there have been no
representations, warranties, covenants and agreements made to the Investor by
CuriosityStream, SWAG, or their respective officers or directors, expressly or
by implication, other than those representations, warranties, covenants and
agreements included in this Subscription Agreement.

 

d.  The Investor’s acquisition and holding of the Shares will not constitute or
result in a non-exempt prohibited transaction under Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, Section 4975 of the Internal
Revenue Code of 1986, as amended, or any applicable similar law.

 

e.  The Investor acknowledges and agrees that the Investor has received such
information as the Investor deems necessary in order to make an investment
decision with respect to the Shares, including, with respect to the Company,
SWAG, the Transaction and the business of CuriosityStream. Without limiting the
generality of the foregoing, the Investor acknowledges that he, she or it has
reviewed SWAG’s filings with the U.S. Securities and Exchange Commission (the
“SEC”). The Investor represents and agrees that the Investor and the Investor’s
professional advisor(s), if any, have had the full opportunity to ask such
questions, receive such answers and obtain such information as the Investor and
such Investor’s professional advisor(s), if any, have deemed necessary to make
an investment decision with respect to the Shares.

 



3



 

f.  The Investor became aware of this offering of the Shares solely by means of
direct contact between the Investor and SWAG, the Company, CuriosityStream or a
representative of SWAG, the Company or CuriosityStream or by means of contact
from by B. Riley FBR Inc. or any of its affiliates (the “Placement Agent”), and
the Shares were offered to the Investor solely by direct contact between the
Investor and SWAG, the Company, CuriosityStream or a representative of SWAG, the
Company or CuriosityStream or by contact between the Subscriber and the
Placement Agent. The Investor did not become aware of this offering of the
Shares, nor were the Shares offered to the Investor, by any other means. The
Investor acknowledges that the Shares (i) were not offered by any form of
general solicitation or general advertising and (ii) are not being offered in a
manner involving a public offering under, or in a distribution in violation of,
the Securities Act, or any state securities laws. Investor acknowledges that it
is not relying upon, and has not relied upon, any statement, representation or
warranty made by any person, firm or corporation (including, without limitation,
the Company, SWAG, CuriosityStream, the Placement Agent (defined below) or their
respective affiliates or any of its or their control persons, officers,
directors, employees or representatives), other than the representations and
warranties of SWAG contained in Section 5 of this Subscription Agreement, in
making its investment or decision to invest in SWAG. The Investor further
acknowledges that the Placement Agent has not made, does not make and shall not
be deemed to make any express or implied representation or warranty with respect
to SWAG, the Company, CuriosityStream, this offering or the Transaction.

 

g.  The Investor acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Shares, including those set forth
in SWAG’s filings with the SEC. The Investor has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Shares, and the Investor has sought such
accounting, legal and tax advice as the Investor has considered necessary to
make an informed investment decision.

 

h.  Alone, or together with any professional advisor(s), the Investor has
adequately analyzed and fully considered the risks of an investment in the
Shares and determined that the Shares are a suitable investment for the Investor
and that the Investor is able at this time and in the foreseeable future to bear
the economic risk of a total loss of the Investor’s investment in SWAG. The
Investor acknowledges specifically that a possibility of total loss exists.

 

i.  In making its decision to purchase the Shares, the Investor has relied
solely upon independent investigation made by the Investor. Without limiting the
generality of the foregoing, the Investor has not relied on any statements or
other information provided by or on behalf of the Placement Agent or any of its
affiliates or any of its or their control persons, officers, directors,
employees or representatives concerning the Company, SWAG, CuriosityStream, the
Transaction, the Transaction Agreement, the Subscription Agreement or the
transactions contemplated hereby or thereby, the Shares or the offer and sale of
the Shares.

 

j.  The Investor understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Shares or made any
findings or determination as to the fairness of this investment.

 

k.  The Investor has been duly formed or incorporated and is validly existing in
good standing under the laws of its jurisdiction of incorporation or formation,
with power and authority to enter into, deliver and perform its obligations
under this Subscription Agreement.

 

l.  The execution, delivery and performance by the undersigned of this
Subscription Agreement are within the powers of the Investor, have been duly
authorized and will not constitute or result in a breach or default under or
conflict with any order, ruling or regulation of any court or other tribunal or
of any governmental commission or agency, or any agreement or other undertaking,
to which the undersigned is a party or by which the undersigned is bound, and,
if the undersigned is not an individual, will not violate any provisions of the
undersigned’s charter documents, including, without limitation, its
incorporation or formation papers, bylaws, indenture of trust or partnership or
operating agreement, as may be applicable. The signature on this Subscription
Agreement is genuine, and the signatory, if the Investor is an individual, has
legal competence and capacity to execute the same or, if the Investor is not an
individual the signatory has been duly authorized to execute the same, and this
Subscription Agreement constitutes a legal, valid and binding obligation of the
Investor, enforceable against the undersigned in accordance with its terms
except as may be limited or otherwise affected by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws relating to or
affecting the rights of creditors generally, or (ii) principles of equity,
whether considered at law or equity.

 



4



 

m.  The undersigned is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (collectively, a “Prohibited Investor”). The
Investor agrees to provide law enforcement agencies, if requested thereby, such
records as required by applicable law, provided that the Investor is permitted
to do so under applicable law. If the Investor is a financial institution
subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.) (the “BSA”), as
amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing
regulations (collectively, the “BSA/PATRIOT Act”), the Investor maintains
policies and procedures reasonably designed to comply with applicable
obligations under the BSA/PATRIOT Act. To the extent required, it maintains
policies and procedures reasonably designed for the screening of its investors
against the OFAC sanctions programs, including the OFAC List. To the extent
required by applicable law, the Investor maintains policies and procedures
reasonably designed to ensure that the funds held by the Investor and used to
purchase the Shares were legally derived.

 

n.  No disclosure or offering document has been prepared by the Placement Agent
in connection with the offer and sale of the Shares.

 

o.  The Placement Agent and each of its directors, officers, employees,
representatives and controlling persons have made no independent investigation
with respect to SWAG or the Shares or the accuracy, completeness or adequacy of
any information supplied to the Investor by SWAG.

 

p.  In connection with the issue and purchase of the Shares, the Placement Agent
has not acted as the Investor’s financial advisor or fiduciary.

 

q.  The Investor has or has commitments to have, and at the Closing will have,
sufficient funds to pay the Subscription Amount and consummate the purchase and
sale of the Shares when required pursuant to this Subscription Agreement.

 

7.  Registration Rights. In the event that the Shares are not registered in
connection with the consummation of the Transaction, SWAG agrees that, as soon
as reasonably practicable (but in any case no later than forty-five (45)
calendar days calendar days after the consummation of the Transaction), it will
file with the SEC (at its sole cost and expense) a registration statement
registering such resale (the “Registration Statement”), and it shall use its
commercially reasonable efforts to have the Registration Statement declared
effective as soon as practicable after the filing thereof, but no later than the
earlier of (i) sixty (60) calendar days after the filing thereof (or, in the
event the SEC reviews and has written comments to the Registration Statement,
the ninetieth (90th) calendar day following the filing thereof) and (ii) the
tenth (10th) business day after the date SWAG is notified (orally or in writing,
whichever is earlier) by the SEC that the Registration Statement will not be
“reviewed” or will not be subject to further review ((i) and (ii) collectively,
the “Effectiveness Deadline”); provided, that if such falls on a Saturday,
Sunday or other day that the Commission is closed for business, the
Effectiveness Deadline shall be extended to the next Business Day on which the
SEC is open for business. SWAG agrees to cause such Registration Statement, or
another shelf registration statement that includes the Shares to be sold
pursuant to this Subscription Agreement, to remain effective until the earliest
of (i) the fourth anniversary of the Closing, (ii) the date on which the
Investor ceases to hold any Shares issued pursuant to this Subscription
Agreement, or (iii) on the first date on which the Investor can sell all of its
Shares issued pursuant to this Subscription Agreement (or shares received in
exchange therefor) under Rule 144 of the Securities Act within 90 days without
limitation as to the amount of such securities that may be sold. The Investor
agrees to disclose its ownership to SWAG upon request to assist it in making the
determination described above. The Investor agrees that SWAG may suspend the use
of any such registration statement, for a continuous period of up to 60 days not
more than twice in any 12-month period, if it determines that in order for such
registration statement not to contain a material misstatement or omission, an
amendment thereto would be needed to include information that would at that time
not otherwise be required in a current, quarterly, or annual report under the
Exchange Act of 1934, as amended (the “Exchange Act”). SWAG’s obligations to
include the Shares issued pursuant to this Subscription Agreement (or shares
issued in exchange therefor) for resale in the Registration Statement are
contingent upon the Investor furnishing in writing to SWAG such information
regarding the Investor, the securities of SWG held by the Investor and the
intended method of disposition of such Shares as shall be reasonably requested
by SWAG to effect the registration of such Shares, and shall execute such
documents in connection with such registration as SWAG may reasonably request
that are customary of a selling stockholder in similar situations.

 



5



 

8.  Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Transaction Agreement is terminated in accordance with its terms, (b) upon the
mutual written agreement of each of the parties hereto to terminate this
Subscription Agreement, (c) SWAG’s notification to the Investor in writing that
it has abandoned its plans to move forward with the Transaction and/or
terminates the Investor’s obligations with respect to the subscription without
the delivery of the Shares having occurred, (d) January 31, 2021, if the Closing
has not occurred by such date, or (e) if any of the conditions to Closing set
forth in Section 3 of this Subscription Agreement are not satisfied or waived,
or are not capable of being satisfied, on or prior to the Closing and, as a
result thereof, the transactions contemplated by this Subscription Agreement
will not be and are not consummated at the Closing; provided that nothing herein
will relieve any party from liability for any willful breach hereof prior to the
time of termination, and each party will be entitled to any remedies at law or
in equity to recover losses, liabilities or damages arising from any such
breach. SWAG shall notify the Investor of the termination of the Transaction
Agreement promptly after the termination of such agreement.

 

9.  Trust Account Waiver. The Investor acknowledges that SWAG is a blank check
company with the powers and privileges to effect a merger, asset acquisition,
reorganization or similar business combination involving SWAG and one or more
businesses or assets. The Investor further acknowledges that, as described in
SWAG’s prospectus relating to its initial public offering dated November 19,
2019 (the “Prospectus”) available at www.sec.gov, substantially all of SWAG’s
assets consist of the cash proceeds of SWAG’s initial public offering and
private placement of its securities, and substantially all of those proceeds
have been deposited in a trust account (the “Trust Account”) for the benefit of
SWAG, its public shareholders and the underwriter of SWAG’s initial public
offering. Except with respect to interest earned on the funds held in the Trust
Account that may be released to SWAG to pay its tax obligations, if any, the
cash in the Trust Account may be disbursed only for the purposes set forth in
the Prospectus. For and in consideration of SWAG entering into this Subscription
Agreement, the receipt and sufficiency of which are hereby acknowledged, the
Investor hereby irrevocably waives any and all right, title and interest, or any
claim of any kind it has or may have in the future, in or to any monies held in
the Trust Account, and agrees not to seek recourse against the Trust Account as
a result of, or arising out of, this Subscription Agreement.

 

10.  Miscellaneous.

 

a.  Neither this Subscription Agreement nor any rights that may accrue to the
Investor hereunder (other than the Shares acquired hereunder, if any) may be
transferred or assigned.

 

b.  SWAG may request from the Investor such additional information as SWAG may
deem necessary to evaluate the eligibility of the Investor to acquire the
Shares, and the Investor shall provide such information as may reasonably be
requested. The Investor acknowledges that SWAG may file a copy of this
Subscription Agreement with the SEC as an exhibit to a periodic report or
registration statement of SWAG.

 

c.  The Investor acknowledges that the SWAG, the Company, CuriosityStream, the
Placement Agent and others will rely on the acknowledgments, understandings,
agreements, representations and warranties contained in this Subscription
Agreement. Prior to the Closing, the Investor agrees to promptly notify SWAG and
the Placement Agent if any of the acknowledgments, understandings, agreements,
representations and warranties set forth in Section 6 above are no longer
accurate in any material respect (other than those acknowledgments,
understandings, agreements, representations and warranties qualified by
materiality, in which case the Investor shall notify SWAG and the Placement
Agent if they are no longer accurate in all respects). The Investor agrees that
each purchase by the Investor of Shares from SWAG will constitute a
reaffirmation of the acknowledgments, understandings, agreements,
representations and warranties herein (as modified by any such notice) by the
Investor as of the time of such purchase. The Investor further acknowledges and
agrees that the Placement Agent is a third-party beneficiary of the
representations and warranties of the Investor contained in Section 6 of this
Subscription Agreement.

 



6



 

d.  The Company, CuriosityStream, SWAG and the Placement Agent are each entitled
to rely upon this Subscription Agreement and each is irrevocably authorized to
produce this Subscription Agreement or a copy hereof to any interested party in
any administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

e.  All of the agreements, representations and warranties made by each party
hereto in this Subscription Agreement shall survive the Closing.

 

f.  This Subscription Agreement may not be modified, waived or terminated (other
than pursuant to the terms of Section 8 above) except by an instrument in
writing, signed by each of the parties hereto. No failure or delay of either
party in exercising any right or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such right or power, or
any course of conduct, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the parties
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have hereunder. Notwithstanding anything to the contrary
herein, Section 6, Section 10(c), Section 10(d), this Section 10(f) and Section
11 may not be modified, waived or terminated in a manner that is material and
adverse to the Placement Agent without the written consent of the Placement
Agent.

 

g.  This Subscription Agreement (including the schedule hereto) constitutes the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof. Except as set forth in Section 10.c with
respect to the persons referenced therein, this Subscription Agreement shall not
confer any rights or remedies upon any person other than the parties hereto, and
their respective successor and assigns.

 

h.  Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 

i.  If any provision of this Subscription Agreement shall be adjudicated by a
court of competent jurisdiction to be invalid, illegal or unenforceable, the
validity, legality or enforceability of the remaining provisions of this
Subscription Agreement shall not in any way be affected or impaired thereby and
shall continue in full force and effect.

 

j.  This Subscription Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

 

k.  The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement, without posting
a bond or undertaking and without proof of damages, to enforce specifically the
terms and provisions of this Subscription Agreement, this being in addition to
any other remedy to which such party is entitled at law, in equity, in contract,
in tort or otherwise.

 



7



 

l.  THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND THE
SUPREME COURT OF THE STATE OF NEW YORK SOLELY IN RESPECT OF THE INTERPRETATION
AND ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS
A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR
THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS SUBSCRIPTION AGREEMENT OR
ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES
HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH A NEW YORK STATE OR FEDERAL
COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER
THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 10(l) OF THIS SUBSCRIPTION
AGREEMENT OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 10.l.

 

11.  Non-Reliance and Exculpation. The Investor acknowledges that it is not
relying upon, and has not relied upon, any statement, representation or warranty
made by any person, firm or corporation (including, without limitation, the
Placement Agent, any of its affiliates or any of its or their control persons,
officers, directors and employees), other than the statements, representations
and warranties of SWAG expressly contained in Section 5 of this Subscription
Agreement, in making its investment or decision to invest in SWAG. The Investor
agrees that none of (i) any other investor pursuant to this Subscription
Agreement or any other subscription agreement related to the private placement
of the Shares (including the respective controlling persons, officers,
directors, partners, agents, or employees of any investor), (ii) the Placement
Agent, its affiliates or any of its or their control persons, officers,
directors or employees, or (iii) any other party to the Transaction Agreement,
including any such party’s representatives, affiliates or any of its or their
control persons, officers, directors or employees, that is not a party hereto
shall be liable to the Investor, or to any other investor, pursuant to this
Subscription Agreement or any other subscription agreement related to the
private placement of the Shares for any action heretofore or hereafter taken or
omitted to be taken by any of them in connection with the purchase of the
Shares.

 

[SIGNATURE PAGES FOLLOW]

 

8



 

IN WITNESS WHEREOF, the Investor has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.

 

Name of Investor:   State/Country of Formation or Domicile:

 

By:     Name:     Title:    

 

Name in which Shares are to be registered (if different):   Date: ________, 2020
      Investor’s EIN:           Business Address-Street:   Mailing
Address-Street (if different):       City, State, Zip:   City, State, Zip:

 

Attn:     Attn:    

 

Telephone No.:   Telephone No.:       Facsimile No.:   Facsimile No.:      
Number of Shares subscribed for:           Aggregate Subscription Amount: $  
Price Per Share: $10.00

 

You must pay the Subscription Amount by wire transfer of United States dollars
in immediately available funds to the account specified by SWAG in the Closing
Notice). To the extent the offering is oversubscribed, the number of Shares
received may be less than the number of Shares subscribed for.

 

9



 

IN WITNESS WHEREOF, CuriosityStream Inc. and Software Acquisition Group Inc.
have accepted this Subscription Agreement as of the date set forth below.

 

  CURIOSITYSTREAM INC.         By:                                Name:      
Title:           SOFTWARE ACQUISITION GROUP INC.         By:     Name:      
Title:    

 

Date: , 2020

 

10



 

SCHEDULE A

 

ELIGIBILITY REPRESENTATIONS OF THE INVESTOR

 

A. QUALIFIED INSTITUTIONAL BUYER STATUS

 

  (Please check the applicable subparagraphs):

 

☐  We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act (a “QIB”)).

 

B. INSTITUTIONAL ACCREDITED INVESTOR STATUS

 

  (Please check the applicable subparagraphs):

 

  1. ☐  We are an “accredited investor” (within the meaning of Rule 501(a) under
the Securities Act or an entity in which all of the equity holders are
accredited investors within the meaning of Rule 501(a) under the Securities
Act), and have marked and initialed the appropriate box on the following page
indicating the provision under which we qualify as an “accredited investor.”

 

2.☐  We are not a natural person.

 

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. The Investor has
indicated, by marking and initialing the appropriate box below, the provision(s)
below which apply to the Investor and under which the Investor accordingly
qualifies as an “accredited investor.”

 

☐  Any bank, registered broker or dealer, insurance company, registered
investment company, business development company, or small business investment
company;

 

☐  Any plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000;

 

☐  Any employee benefit plan, within the meaning of the Employee Retirement
Income Security Act of 1974, if a bank, insurance company, or registered
investment adviser makes the investment decisions, or if the plan has total
assets in excess of $5,000,000;

 

☐  Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, similar business trust, or partnership, not formed for the specific
purpose of acquiring the securities offered, with total assets in excess of
$5,000,000;

 

☐  Any trust with assets in excess of $5,000,000, not formed to acquire the
securities offered, whose purchase is directed by a sophisticated person; or

 

☐  Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests.

 

C. ACCREDITED INVESTOR STATUS

 

  (Please check the applicable subparagraphs):

 

  1. ☐  I am an “accredited investor” (within the meaning of Rule 501(a) under
the Securities Act) and have marked and initialed the appropriate box on the
following page indicating the provision under which we qualify as an “accredited
investor.”

 



11



 

2.☐  I am a natural person.

 

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. The Investor has
indicated, by marking and initialing the appropriate box below, the provision(s)
below which apply to the Investor and under which the Investor accordingly
qualifies as an “accredited investor.”

 

☐  Any natural person whose individual net worth, or joint net worth with that
person's spouse, exceeds $1,000,000; provided that in connection with this
calculation (a) such person’s primary residence is not included as an asset, (b)
indebtedness that is secured by such person’s primary residence, up to the
estimated fair market value of such person’s primary residence as of the date
hereof is not included as a liability (except that if the amount of such
indebtedness outstanding as of the date hereof exceeds the amount outstanding 60
days before the date hereof, other than as a result of the acquisition of such
person’s primary residence, the amount of such excess is included as a
liability) and (c) indebtedness that is secured by such person’s primary
residence in excess of the estimated fair market value of such person’s primary
residence as of the date hereof is included as a liability.

 

☐  Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

 

This page should be completed by the Investor

and constitutes a part of the Subscription Agreement.

 

 

12



 



